PD-1608-15                          RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                    IN THE   COURT OF   CRIMINAL APPEALS
                                                                   DEC 07 2015

                                AUSTIN, TEXAS
                                      §                        ^taJAcosta.Cterk
                                      §
FRANSISCO   MATAMOROS                 §  APPEAL NO:   13-13-00692-CR
                                      §
V.                                    §  CAUSE NO:    2013-DCR-2237-E
                                      §
THE   STATE OF   TEXAS                §
                                      §
                                      §                            FILED IH
                                      §                    COURT OF CRIMINAL APPEALS
                 APPELLANT' S FIRST MOTION REQUESTING AN
                                                                 CcC 11 2015
             EXTENSION OF TIME TO FILE HIS PETITION FOR

                             DISCRETIONARY REVIEW              Abel Acosta, Clerk


TO THE HONORABLE JUDGE OF       SAID COURT:

      NOW COMES, Appellant, Pro Se, Fransisco Matamoros, TDC#1892998,
confined in the Texas Department of Criminal Justice-ID, proceeding

in the above appeal and cause numbers files this his FIRST "Motion
For Extension Of Time" in compliance with T.R.A.P. 68.

      Appellant by the operation of law, is to file his "Petition
for Discretionary Review" to this Honorable Court within 30 days
from the final decision rendered by the Thirteenth Court of Appeals,

Cameron County, Texas.

      The Thirteenth Court of Appeals affirmed appellant's conviction
on November 5, 2015.      Appellant is mandated to file his Petition

for Discretionary Review no later than December 5, 2015, a Saturday.
      The following circumstances justify this request for an

extension respectfully:

       i)*Appellant's. legal documentation was lost by the James V. Allred
Unit's Property Storage Room while the Appellant was at a Federal
Immigration Bench Warrant.        Appellant has been contending with the



                                        1...
James V. Allred Unit on the issue of them obtaining the legal doc

umentation lost. Appellant is left with no legal documentation to

properly file his Pro Se, Petition for Discretionary Review.

       2) Appellant has limited access to legal materialt provided
through the prison unit law library                 for research and        appellant

needs an extesion of time in order to be able to properly and

correctly prepare and file his petition in a timely manner.

       This request for an extension of time is by no means intended

to improperly delay the matter at hand.                  Appellant respectfully

requests an extension of (60) days, up to on or about:                       February

5, 2016.

                                       PRAYER


       WHEREFORE PREMISES CONSIDERED, Appellant respectfully prays

that   this   motion   for   an   extension    of   time be GRANTED.




                                          Respectfully Submitted:



                                          Fransisco Matamoros #1892998

                                          Allred Unit

                                          2101      FM   369   N.

                                          Iowa Park, TX             76367




cc/File FM                                2.
                            CERTIFICATE OF        SERVICE




     I, Fransisco Matamoros, #1892998, Appellant, Pro Se, in the

above styled Appeal and Cause numbers do hereby certify that a

true and correct original copy of the foregoing "Motion-For-an-

Extension of Time" has been forwarded to                the clerk's address below

via: U.S. Mail, Postage Pre-Paid, on this day of December 1, 2015.



Forwarded    to:   ABEL ACOSTA

                   CLERK   OF THE     COURT OF


                   CRIMINAL APPEALS          OF TEXAS


                   P.O.    BOX     12308

                   CAPITAL       STATION

                   AUSTIN, TX        78711




                                             Respectfully Submitted:

                                             / s / Francicsn   jU/iA&nnrt, r

                                             Fransisco Matamoros, Pro Se




cc:File FM